DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Claim Status
Claims 23 and 26 were amended.
Claims 23-32 are pending and examined as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napier (BE533533).

With regards to claim 23, Napier discloses a conductive assembly (Fig. 5), comprising: a heating element (metal foil 24, Fig. 5) disposed on a surface (surface 11, Fig. 5);
an electrically conductive pin (portion 25, Fig. 5) having a smooth surface that extends from and is electrically connected to the heating element (portion 25 contacts metal foil 24, Fig. 5) and is adapted to penetrate the surface (portion 25 penetrates surface 11, Fig. 5) to mate with a mating socket (terminal 14, Fig. 5) wherein the mating socket (terminal 14, Fig. 5) that is adapted to mate with the smooth surface of the conductive pin (portion 25 has a surface that mats with terminal 14, Fig. 5) without a nut (there is no nut in the entire assembly, Fig. 5); and an electrically insulating sleeve (sleeve 16 of insulating material, Fig. 5) disposed around the circumference of the pin (Fig. 5).
With regards to claim 24, Napier discloses wherein the electrically conductive pin (portion 25, Fig. 5) comprises a countersunk head that is disposed in a countersunk orifice in the electrically insulating sleeve (sleeve 16 of insulating material, Fig. 5).

With regards to claim 26, Napier discloses a conductive assembly on an airfoil (Fig. 5), comprising: multiple thin film heaters stacked in close proximity to each other (resistance elements 12 and 20, Fig. 1);
a plurality of electrically conductive pins that are attached to and extend from and are electrically connected (portion 25 contacts metal foil 24, Fig. 5) to each of the thin film heaters in the two or more points in each resistor network are connected to conductive terminals 14 where each terminal is connected to portion 25, Fig. 5);
a plurality of mating sockets in the airfoil (leading edge of an airplane wing, paragraph 0012, lines 1-2) that are adapted to mate with the conductive pins that are attached to and extend from and are electrically connected (portion 25 contacts metal foil 24, Fig. 5) to each of the thin film heaters(two or more points in each resistor network are connected to conductive terminals 14 where each terminal is connected to portion 25, Fig. 5); and a plurality of electrically insulating sleeves disposed around the circumference of the pins or mating sockets (each terminal 14 has sleeve 16 of insulating material, Fig. 5).
With regards to claim 27, Napier discloses wherein the multiple thin film heaters are disposed in a planar array (resistance elements 12 and 20 are in a planar array, Fig. 1).
With regards to claim 28, Napier discloses wherein the plurality of conductive pins have smooth surfaces(portion 25 has a smooth surface, Fig. 5 that are disposed in the plurality of electrically insulating sleeves and that form interfaces with the mating sockets (Fig. 5).
With regards to claim 29, Napier discloses herein the multiple thin film heaters are disposed in a unitary array (resistance elements 12 and 20 are in a unitary array, Fig. 1).
With regards to claim 30, Napier discloses wherein the each thin film heater comprises two pins directed connected to the thin film heaters(two or more points in each resistor network are connected to conductive terminals 14 where each terminal is connected to portion 25, Fig. 5). 
With regards to claim 31, Napier discloses wherein the conductive assembly has been formed by pressing the plurality of pins attached to the thin film heaters into the plurality of mating sockets (two or more points in each resistor network are connected to conductive terminals 14 where each terminal is connected to portion 25 through, Fig. 5).
With regards to claim 32, Napier discloses wherein the multiple thin film heaters (main resistance element 12, Fig. 1) are disposed in a single plane in a planar array on the surface of the airfoil (surface 10 of wing, Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Napier as applied to claims 23,24 and 26-32 above, and further in view of Block (US 4,591,114).

With regards to claim 25, Napier does not disclose wherein the socket is potted in place by an epoxy. 
Block teaches a socket is potted in place by an epoxy (socket 150 mounted to surfaces by epoxy resin glue, col 10, lines 16-20). 
. 

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues the prior art does not disclose the amended limitations of claim 23. 
Examiner’s response: The rejection of claim 23 has been updated to reflect the amended limitations above. Napier discloses an electrically conductive pin (portion 25, Fig. 5) having a smooth surface that extends from and is electrically connected to the heating element (portion 25 contacts metal foil 24, Fig. 5).

Applicant’s argument: Applicant argues the prior art does not disclose the limitations of claim 24. 
Examiner’s response: Napier discloses wherein the electrically conductive pin (portion 25, Fig. 5) comprises a countersunk head that is disposed in a countersunk orifice in the electrically insulating sleeve (sleeve 16 of insulating material, Fig. 5). The head of portion 25 is placed in a sleeve 16 that is countersunk into surface 10 (Fig. 5).

Applicant’s argument: Applicant argues the prior art does not disclose the amended limitations of claim 26.
Examiner’s response: Napier discloses a plurality of electrically conductive pins that are attached to and extend from and are electrically connected (portion 25 contacts metal foil 24, Fig. 5) to two or more points in each resistor network are connected to conductive terminals 14 where each terminal is connected to portion 25, Fig. 5);
a plurality of mating sockets in the airfoil (leading edge of an airplane wing, paragraph 0012, lines 1-2) that are adapted to mate with the conductive pins that are attached to and extend from and are electrically connected (portion 25 contacts metal foil 24, Fig. 5) to each of the thin film heaters(two or more points in each resistor network are connected to conductive terminals 14 where each terminal is connected to portion 25, Fig. 5); and a plurality of electrically insulating sleeves disposed around the circumference of the pins or mating sockets (each terminal 14 has sleeve 16 of insulating material, Fig. 5).

Applicant’s argument: Applicant argues the prior art does not disclose the limitations of claims 27 and 32. 
Examiner’s response: Napier discloses wherein the multiple thin film heaters are disposed in a planar array (resistance elements 12 and 20 are in a planar array, Fig. 1). The resistance elements 12 and 20 are planar and flat on the surface 10 of the wing (Fig. 1). 

	Applicant’s argument: Applicant argues the prior art does not disclose the limitations of claim 29. 
	Examiner’s response: Napier discloses herein the multiple thin film heaters are disposed in a unitary array (resistance elements 12 and 20 are in a unitary array, Fig. 1). The resistance elements 12 and 20 are unitary on the surface of wing 10 (Fig. 5).



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761